Citation Nr: 1423231	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  09-39 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a brain disorder, to include demyelinating disease and acute disseminating encephalomyelitis.


WITNESSES AT HEARING ON APPEAL

Appellant and mother/custodian


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from July 1997 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the benefits sought on appeal.  The Veteran appealed that decision to the Board, and the case was referred to the Board for appellate review.

The record before the Board consists of the Veteran's paper claims files and electronic records in programs known as Virtual VA and the Veterans Benefits Management System (VBMS).

A hearing was held on February 14, 2014, in Atlanta, Georgia, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the Virtual VA file.  The record was held open for a period of 60 days to afford the Veteran and his custodian an opportunity to submit additional evidence.  As additional evidence was not received, the Board will proceed with appellate review of this matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: To obtain updated VA treatment records, obtain records from the Social Security Administration as well as a private treatment provider, and to afford an adequate VA medical opinion. 

In written statements of record as well as during his February 2014 hearing, the Veteran has asserted that his current brain disorder either onset during service or in-service complaints of back pain, difficulty remembering, and headaches were the early signs of his current brain disorder diagnosed just 15 months after separation.  He indicated that on exit from service a doctor told him to go to see a neurologist about his headaches.

A review of the record showed that the Veteran's service treatment records were negative for any diagnosis of or treatment for demyelinating disease or acute disseminating encephalomyelitis.  However, numerous records showed complaints of back pain and documented a wide array of in-service vaccinations.  In a July 2003 Post Deployment Health Assessment report, the Veteran complained of headaches, back pain, and difficulty remembering during his deployment to Kuwait and Iraq in 2003.  He reported possible chemical exposure during deployment after living on a leveled chemical plant for a few days.  The Veteran was noted be concerned about his bad headaches and the examiner marked a referral to "PCM for headaches".  

Service personnel records detailed that the Veteran's military occupational specialty (MOS) was Electrical Avionic System Repair.  During his February 2014, the Veteran indicated he was first a Tanker then transferred to systems repair.  The Veteran was shown to have foreign service in Iraq and Kuwait from January 2003 to August 2003.

Post-service private treatment records consisted of a discharge summary dated in June 2006 from Memorial Health - University Medical Center in Savannah, Georgia.  The treatment provider listed a principal diagnosis of unspecified demyelinating disease of the brain.  The Veteran was noted to have undergone brain biopsy, CT scan of the brain, lumbar puncture, and MRI of the brain.  A June 2006 VA hospital discharge summary listed a diagnosis of acute disseminating encephalomyelitis with apraxia and right hemiparesis, improving with physical therapy.

In a July 2009 VA medical opinion, a VA physician indicated that a neurology review of the medical records and claims file had been conducted.  The physician concluded that the Veteran had residual deficits related to his acute disseminated encephalomyelitis, which would be considered an organic disease of the nervous system but would not be considered a form of multiple sclerosis.  He further opined that review of the medical records did not indicate a temporal relationship between the onset of the Veteran's illness and his period of active service conducting in February 2005.  The physician noted that as the Veteran's brain disorder onset in May 2006, it was unlikely that his diagnosed disorder was related to service. 

Service connection may be presumed, for certain chronic diseases, including organic diseases of the nervous system, which are manifested to a compensable degree within a prescribed period after discharge from service (one year for organic diseases of the nervous system), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Based on the cumulative evidence discussed above, the Board finds that further development on this matter is warranted. 

In order for a VA examination or opinion to be considered adequate, the articulated reasoning must demonstrate that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). The July 2009 VA medical opinion is inadequate for purposes of determining service connection.  While the VA physician found that the Veteran's diagnosed brain disorder could not be characterized as multiple sclerosis, he did identify the disorder as an other organic disease of the nervous system.  The examiner simply concluded that the Veteran's disorder onset in May 2006 and that it was therefore unlikely related to service, failing to acknowledge or discuss the significance of symptomatology like headaches, back pain, and difficulty remembering documented in the Veteran's service treatment records.

"Once VA undertakes the effort to provide an examination or opinion, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In order to satisfy VA's duty to assist and to resolve inadequate findings, the Board must remand the appeal in order to afford the Veteran an additional VA medical opinion to clarify the nature and etiology of his brain disorder.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

The claims file also reflects that the Veteran has received VA medical treatment for his claimed disorder from the VA Medical Center (VAMC) in Augusta, Georgia, and the VA Outpatient Clinic (VAOPC) in Savannah, Georgia; however, as the claims file only includes treatment records from those providers dated up to October 2012, any additional records from those facilities should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AOJ should obtain and associate with the claims file all outstanding VA records.

During his February 2014 Board hearing, the Veteran and his custodian also indicated that he initially received private treatment for his brain disorder at Savannah Memorial Hospital in May and June 2006 as well as had a biopsy of the brain that was analyzed by Duke University.  The AOJ should obtain and associate with the claims file all identified private treatment records.  38 C.F.R. § 3.159(c) (2013).

Finally, evidence of record clearly indicated that the Veteran was awarded entitlement to Social Security Administration (SSA) disability benefits after his illness began in 2006.  The Court has held that where there is notice the Veteran is receiving SSA disability benefits VA has a duty to acquire a copy of the decision granting such benefits and the supporting medical documents when there exists a reasonable possibility that the records could help the Veteran substantiate the claim for benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-3 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Veteran's SSA records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his claimed brain disorder for the time period from May 2006 to the present.  Regardless of his response, the AOJ should obtain all outstanding VA treatment records, to include those from the Augusta VAMC and Savannah VAOPC, dated from October 2012 to the present, and associate the records with the Veteran's claims file.  Also of particular interest are any pertinent private treatment records from Memorial Health - University Medical Center in Savannah, Georgia, to include all reports pertaining to CT scan of the brain, lumbar puncture, brain biopsy, and MRI of the brain performed during that hospitalization, as well as additional brain biopsy reports from Duke University. 

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e).

2.  Appropriate efforts should be taken to obtain a complete copy of the Veteran's Social Security Administration disability determination with all associated medical records.

3.  Then, the AOJ should obtain a medical opinion from a physician with sufficient expertise to determine the onset and etiology of the Veteran's currently diagnosed brain disorder.  The claims folder, any electronic records, and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician. 

The physician should identify all current brain disorders. Thereafter, the physician should opine as to whether it is at least as likely as not (50 percent probability or more) that the current brain disorder onset during service or within one year of service separation.  If not, the physician should opine as to whether it is at least as likely as not (50 percent probability or more) that the current brain disorder was causally or etiologically related to active service, to include documented in-service complaints of difficulty remembering, back pain, headaches.  (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.)

The physician should set forth all findings, together with the complete rationale for the comments and opinions expressed in a legible report.  The physician should acknowledge and discuss any in-service complaints and findings that could be associated with the Veteran's current brain disorder, the Veteran's lay assertions of symptomatology that began in active service, the conclusions of the July 2009 VA examiner, and the findings in the post-service VA and private treatment notes of record. 

Rationale for all requested opinions shall be provided.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the physician shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2013).

4.  Thereafter, the AOJ must review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


5.  After completion of the above and any additional development deemed necessary, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the August 2009 statement of the case.  If the benefit sought on appeal remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

